Citation Nr: 0323313	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claims for 
(1) entitlement to an increased evaluation for a low back 
disorder, currently rated as 20 percent disabling, and (2) 
entitlement to service connection for a right ankle sprain.  
However, in his Substantive Appeal (VA Form 9), the veteran 
expressed his intent to appeal only the back issue, as set 
forth on the title page.

The veteran was afforded a personal hearing before RO 
personnel in May 2001.  A transcript of the hearing has been 
associated with the claims folder


REMAND

After the case was received by the Board in June 2002, the 
Board undertook additional development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2).  In April 2003 the 
veteran underwent a VA spine examination and the report of 
this examination has been associated with the claims folder.

Recently, however, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 
2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver.  The result 
is that the RO must review evidence developed by the Board 
and adjudicate the claim considering that evidence, as well 
as evidence previously of record.

In the instant case, the Board notes that recent examination 
revealed disc space narrowing and degenerative changes in the 
lumbar spine, suggesting that Diagnostic Code 5293, for 
intervertebral disc syndrome, may be applicable.  

It is noted that during the pendency of the veteran's appeal, 
the criteria for evaluating intervertebral disc syndrome were 
revised.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO has not 
adjudicated the veteran's claims pursuant to either the 
"old" or "new" criteria for evaluating intervertebral disc 
syndrome.  In the Board's opinion, the veteran could be 
prejudiced as a result of the Board deciding the claim before 
the RO has done so.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should re-adjudicate the veteran's 
claim in light of the evidence added to the 
record since the last Supplemental 
Statement of the Case (SSOC).  The RO 
should consider all potentially applicable 
criteria, to include the former and current 
criteria for evaluating intervertebral disc 
disease.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a SSOC 
and be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


